Citation Nr: 0822634	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-09 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Whether the reduction in rating for the residuals of a 
shrapnel wound of the right chest wall (Muscle Group II), 
from twenty percent to zero percent, from January 1, 1983, to 
June 25, 1996, was proper.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from March 1966 to 
February 1968, from November 1968 to December 1970, and from 
November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Detroit, Michigan.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  In July 1971, the veteran was awarded a 20 percent 
evaluation for the residuals of a shrapnel wound to the 
chest.  

3.  In October 1982, the RO reduced the veteran's evaluation 
from 20 to zero percent.  The disability was noncompensably 
rated until June 1996, when a 20 percent rating was 
reassigned.  

4.  In making the initial reduction, the RO failed to notify 
the veteran that it was specifically reducing his evaluation 
for a shrapnel wound from twenty to zero percent in 
accordance with the laws and regulations in effect at that 
time.


CONCLUSION OF LAW

The criteria for reduction in the schedular evaluation of the 
residuals of a shrapnel wound to the chest wall (Muscle Group 
II) from 20 to 0 percent from January 1, 1983, to June 25, 
1996, have not been met.  The 20 percent disability rating is 
proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. § 
3.105 (1982).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served two tours of duty in the Republic of 
Vietnam and then had one tour of active duty during Operation 
Desert Shield/Storm.  Following the veteran's second tour in 
Vietnam, he submitted a claim for VA compensation benefits.  
Specifically, he asked that disability benefits be granted 
for the residuals of a shrapnel wound to the chest.  The 
veteran underwent a VA examination and the results of said 
exam were forwarded to the RO for review.  Subsequently, the 
RO issued a rating decision dated July 1971.  In that action, 
the RO granted service connection for the following:

SFW, Right Chest Wall, MG II
20 percent disabling

The veteran was notified of this action and he agreed with 
the disability rating.  Thus, no appellate action was taken 
by the veteran on this rating decision.  

Eleven years later, the veteran underwent a VA examination.  
The exam occurred in September 1982.  The examination results 
were sent to the RO.  Based on the evidence sent to it, the 
RO concluded that the rating assigned to the shell fragment 
wound disability should be reduced from 20 to zero percent.  
The RO made its determination through the issuance of a 
rating decision dated October 19, 1982.  The effective date 
of the rating reduction was determined to be January 1, 1983.  
The RO did not send a letter to the veteran informing him 
that it was actually reducing the 20 percent disability 
rating.  The RO did send the veteran a letter in October 1982 
indicating what his disability payment would be, and it did 
inform the veteran that if he disagreed with the decision, he 
could appeal.  However, that same letter did not tell the 
veteran that the RO was specifically reducing the disability 
evaluation for the shrapnel wound injury and the RO did not 
specifically inform the veteran that if he disagreed with the 
reduction that he could respond/appeal.  Thus, while the RO 
noted on the rating sheet that the effective date of the 
reduction would not be until January 1, 1983, from a review 
of the claims folder, it appears that the RO did nothing to 
inform the veteran of how he could have prevented the 
reduction.  

The record further indicates that the veteran's condition was 
reassigned a 20 percent disability evaluation, effective June 
25, 1996.  

The veteran and his accredited representative have argued 
that the VA erred when it reduced his disability evaluation 
from twenty to zero percent.  They have claimed that 38 
C.F.R. § 3.105 (1982) was not applied correctly and that the 
veteran's 20 percent rating should be restored.  Upon 
reviewing the evidence of record, the Board finds that the RO 
did not ensure that certain procedural safeguards were 
followed when it reduced the veteran's disability rating.  

Per 38 C.F.R. § 3.105(a) (1982), where a reduction in 
evaluation is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, the provisions of 38 C.F.R. 
3.105(a) are for application.  Where the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, the veteran will be 
specifically notified of the reduction and be given a 
specific opportunity to respond.  In this instance, this did 
not occur.  

Since this case is a reduction of benefits, the provisions of 
38 C.F.R. § 3.105 (1982) should have been applied.  This 
means that once the RO determined that the evidence of record 
only supported a noncompensable disability evaluation and not 
a 20 percent schedular rating, the RO had the obligation to 
inform the veteran that it was reducing the veteran's 
benefits and he could respond accordingly.  The claims folder 
does not contain such a document.  Instead, the RO issued the 
final Rating Decision in October 1982, and then the RO failed 
to inform the veteran that he had a certain period of time to 
respond to the reduction.

The RO did not apply the instructions and guidance provided 
by 38 C.F.R. § 3.105  (1982) as outlined above.  Because the 
instructions and guidance provided by 38 C.F.R. § 3.105 
(1982) was not adhered to, the 20 percent evaluation shall be 
restored for the time period running from January 1, 1983, to 
June 25, 1996.  See Bentley v. Derwinski, 1 Vet. App. 28 
(1990).


ORDER

The benefit sought on appeal is granted and the veteran's 20 
percent schedular evaluation for the residuals of a shrapnel 
wound to the chest, for the period stemming from January 1, 
1983, to June 25, 1996, is restored.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


